United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2824
                         ___________________________

                         Luis Francisco Cifuentes-Escalante

                              lllllllllllllllllllllPetitioner

                                            v.

              Loretta E. Lynch, Attorney General of the United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                             Submitted: March 30, 2016
                                Filed: April 4, 2016
                                   [Unpublished]
                                  ____________

Before LOKEN, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      Guatemalan citizen Luis Francisco Cifuentes-Escalante petitions for review of
an order of the Board of Immigration Appeals (BIA) upholding an immigration
judge’s (IJ’s) denial of his application for asylum, withholding of removal, and relief
under the Convention Against Torture (CAT).
       We initially note that, under the circumstances of this case, the denial of asylum
is not subject to review. See Bin Jing Chen v. Holder, 776 F.3d 597, 601 (8th Cir.
2015) (appellate court lacks jurisdiction to review determination that asylum
application is untimely unless petition seeks review of constitutional claims or
conclusions of law); see also Rodriguez-Mercado v. Lynch, 809 F.3d 415, 420 (8th
Cir. 2015) (when issue is abandoned before BIA, it is not preserved for appellate court
review). As to the denial of Cifuentes-Escalante’s other claims, we review both the
BIA’s and IJ’s decisions together, as the BIA adopted and affirmed the IJ’s decision,
but added its own reasoning. See Quinonez-Perez v. Holder, 635 F.3d 342, 344 (8th
Cir. 2011) (decisions are reviewed to determine if substantial evidence supports them,
and are reversed only when petitioner shows evidence is so compelling that no
reasonable factfinder could fail to find in his favor). We conclude that Cifuentes-
Escalante was properly denied withholding of removal, as he did not show a clear
probability that his life or freedom would be threatened in Guatemala because of his
membership in a particular social group that he identified. See id. at 345 (to prevail,
alien had to show past persecution based on protected ground, creating rebuttable
presumption that removal would threaten his life or freedom, or that it is more likely
than not he would be persecuted upon removal on account of that protected ground).
Finally, we conclude that because Cifuentes-Escalante’s proposed basis for CAT relief
did not materially differ from that which he identified as the basis for his other claims,
an independent analysis of his CAT claim is not required. See Che v. Mukasey, 532
F.3d 778, 783 (8th Cir. 2008) (where applicant presents no evidence he would face
torture for reasons unrelated to his applications for asylum and withholding of
removal, independent analysis of his CAT claim need not be conducted). The petition
for review is denied.
                         ______________________________




                                           -2-